DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 November 2020 has been entered.
 Drawings
The drawings are objected to because the unlabeled rectangular boxes show in Fig 3-6 should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 19, 20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0045161 to Alshaer et al., hereinafter Alshaer.
Regarding claim 16, Alshaer teaches (Fig 2, 5, 7A-C, 34) a method for identifying respiratory events (para 0010) whereby, sound signals (para 0011) and a motion signal (para 0011), which are generated during respiration (para 0011), are recorded by a wireless sensor (para 0092) equipped with two microphone sensors (microphone 102; para 0071: the microphone 102 is also referred to generically as a transducer- “one or more transducers are operatively coupled to a data recording/processing module 120 for recording breath sound data”) and a motion sensor (accelerometer 202); signals from sensors are converted into a digital data stream by a microcontroller (microcontroller 3410; para 0093); the digital data stream is sent to a monitoring station by a wireless transmission module (para 0111); wherein, the digital data stream from the wireless sensor is received in the monitoring station (para 0077) and then digital data representing sound and motion signals are pre-filtered (para 0105); in a segmentation module (breath cycle module 518), the digital data representing a sound signal are divided into time windows (waveform vs time plot 7A) and transformed to a frequency domain (inspiration phase 7B and expiration 
Regarding claim 19, Alshaer further teaches wherein an input vector is created in which statistical data refers to the population (para 0229: data from a population of 18 subjects was used to create a baseline).
Regarding claim 20, Alshaer further teaches wherein an input vector is created in which statistical data refers to the historical data of an examined individual (para 0115, lines 1-15: the individual's breath timing data can be used to later analyze and/or characterize respiratory patterns).
Regarding claim 23, Alshaer teaches (Fig 2, 5, 7A-C, 34) a system for identifying respiratory events during examination (para 0010) constructed from a wireless sensor (para 0092) comprising: two microphone sensors (microphone 102; para 0071: the microphone 102 is also referred to generically as a transducer- “one or more transducers are operatively coupled to a data recording/processing module 120 for recording breath sound data”) and a motion sensor (accelerometer 204), which record sound signals (para 0011) and a motion signal (para 0011) generated during respiration (para 0011), a microcontroller (microcontroller 3410), which converts signals from the sensors into a digital data stream (para 0093), and a wireless transmission module (para 0111); a monitoring station (para 0077) comprising, a wireless transmission module (para 0111), a signals pre-processing module, which has been designed to pre-filter the data stream from the second wireless transmission module, divided into time windows, and transforms both the sound signals and the motion signal into a frequency domain for subsequent time windows (para 0105); a segmentation module (breath cycle module 518), which has been designed to divide the sound signals and the motion signal into segments corresponding to respiratory episodes on the basis of sound signal changes in the frequency domain (inspiration phase 7B and expiration phase 7C) as well as into sound signal and motion signal time windows (waveform vs time plot 7A; para 0123); a transformation module (admin module 516), which has been designed to create a first input vector containing sound signal parameters in the time and frequency domains (para 0123), historical data and statistical parameters (para 0097), and to create a second input vector containing motion signal parameters in the time domain (para 0119); a classification module (event identification modules 520 and classification modules 521), consisting of at least three independent and different detection modules (any of amplitude modulation module 540, breathing effort module 542, apnea tests module 544, hypopnea tests module 546, fall rise pattern module 522, periodicity module 524, pitch stability module 526, upper airway narrowing module 528) which each have been designed to generate a signal classifying a respiratory event on the basis of the first input vector (event identification module 548 generates an event identification, overall count, or severity index and output classifier 532 classifies outputs from the multiple processing modules into a singular output); a motion signal classification module (positioning module 550 including 3D sensor orientation module 552 and sleep position extrapolation module 554), which has been designed to generate a motion/position classification signal on the basis of the second input vector (position correlation module 556); and an inference module (output module 514), which has been designed to accept input of the parameters of two input sound signals in the time domain, the motion signal parameters in the time domain, at least three signals classifying the respiratory event from the at least three detection modules, and the motion/position classification signal (see Fig 6A-6B for applications of all the above specified signals producing an output), and to output a respiratory event identification signal (para 0097).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Alshaer in view of US Patent No. 8,775,340 to Waxman et al., hereinafter Waxman.
Regarding claim 17, Alshaer discloses (Fig 5) at least three detection modules (any of various event identification modules 520 and classification modules 521 including: amplitude modulation module 540, breathing effort module 542, apnea tests module 544, hypopnea tests module 546, fall rise pattern module 522, periodicity module 524, pitch stability module 526, upper airway narrowing module 528).
Alshaer does not disclose wherein each of the at least three detection modules is a multi-layer neural network whose weights have been set in such a manner that a signal, which differentiates respiratory disorders from normal respiration, is generated at the output of the multi-layer neural network and contains a relative confidence factor of identification of respiratory disorders whereby in each detection module, the weights of neural networks have been selected independently from the weights of neural networks in other detection modules.
Both Alshaer and Waxman teach detection and prediction of sleep related disorders such as apneas and hypopneas (Col 2, lines 21-26). Waxman teaches (Fig 4 and 5A-B) wherein each of the at least three detection modules is a multi-layer neural network (LAMSTAR neural network 440 containing input layer 450, SOM layer 460, and output layer 470) whose weights have been set in such a manner that a signal, which differentiates respiratory disorders from normal respiration (Col 15, lines 10-20), is generated at the output (output layer 470) of the multi-layer neural network (LAMSTAR neural network 440) and contains a relative confidence factor of identification of respiratory disorders (Col 12, lines 13-47: confidence factor is "winning node"), and whereby in each detection module, the weights of neural networks have been selected independently from the weights of neural networks in other detection modules (Col 12, lines 48-56: each node has its own "subword" that is classified independently of the other nodes).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the at least three detection modules of Alshaer such that each is a multi-layer neural network whose weights have been set in such a manner that a signal, which differentiates respiratory disorders from normal respiration, is generated at the output of the multilayer neural network and contains a relative confidence factor of identification of respiratory disorders whereby in each detection module, the weights of neural networks have been selected independently from the weights of neural networks in other detection modules, as taught by Waxman, for purpose of learning a mapping between an arbitrary set of inputs, in this case physiological signals, and a set of outputs such as respiratory disorders (Col 12, lines 31-38).
Regarding claim 18, Alshaer discloses the limitations of claim 16, but does not disclose wherein a respiratory disorders signal is generated correspondingly to a reading of the detection module which generates an output signal with the highest confidence factor.
However, Waxman teaches wherein a respiratory disorders signal is generated correspondingly to a reading of the detection module which generates an output signal with the highest confidence factor (Col 13, lines 35-54: "most significant node" becomes output).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Alshaer wherein a respiratory disorders signal is generated correspondingly to a reading of the detection module which generates an output signal with the highest confidence factor, as taught by Waxman, for purpose of providing real time tracking and indicating how and why the neural network makes decisions (Col 13, lines 36-48).
Regarding claim 24, Alshaer discloses at least three detection modules (any of various event identification modules 520 and classification modules 521 including: amplitude modulation module 540, breathing effort module 542, apnea tests module 544, hypopnea tests module 546, fall rise pattern module 522, periodicity module 524, pitch stability module 526, upper airway narrowing module 528).
Alshaer does not disclose wherein each of the at least three detection modules is a multi-layer neural network whose weights have been set in such a manner that a signal, which differentiates respiratory disorders from normal respiration, is generated at the output of the neural network and contains a relative confidence factor of identification of respiratory disorders, and whereby in each detection module the weights of neural networks have been selected independently from the weights of neural networks in other detection modules.
Both Alshaer and Waxman teach detection and prediction of sleep related disorders such as apneas and hypopneas (Col 2, lines 21-26). Waxman teaches (Fig 4 and 5A-B) wherein each of the at least three detection modules is a multi-layer neural network (LAMSTAR neural network 440 containing input layer 450, SOM layer 460, and output layer 470) whose weights have been set in such a manner that a signal, which differentiates respiratory disorders from normal respiration (Col 15, lines 10-20), is generated at the output (output layer 470) of the neural network (LAMSTAR neural network 440) and contains a relative confidence factor of identification of respiratory disorders (Col 12, lines 13-47: confidence factor is "winning node"), whereby in each detection module the weights of neural networks have been selected independently from the weights of neural networks in other detection modules (Col 12, lines 48-56: each node has its own "subword" that is classified independently of the other nodes).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed, to modify the at least three detection module of Alshaer such that each is a multi-layer neural network whose weights have been set in such a manner that a signal, which differentiates respiratory disorders from normal respiration, is generated at the output of the neural network and contains a relative confidence factor of identification of respiratory disorders, whereby in each detection module the weights of neural networks have been selected independently from the weights of neural networks in other detection modules, as taught by Waxman, for purpose of learning a mapping between an arbitrary set of inputs, in this case physiological signals, and a set of outputs such as respiratory disorders (Col 12, lines 31-38).
Regarding claim 25, Alshaer discloses the limitations of claim 23, but does not disclose wherein each detection module has a different set of weights of neural networks.
Both Alshaer and Waxman teach detection and prediction of sleep related disorders such as apneas and hypopneas (Col 2, lines 21-26). Waxman teaches (Fig 4, 5A-B) wherein each detection module has a different set of weights of neural networks (Each subword 432a-d comprises an input layer 450, seven SOM layers 460, and an output layer 470. Each layer of the SOM layer 460 receives an independent input weight matrix 552a-d and link weight matrix 554a).
Therefore it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the system of Alshaer wherein each detection module has a different set of weights of neural networks, as taught by Waxman, for purpose of appropriately classifying separate attributes of transformed data to accurately select an output (Col 11, lines 45-56).
Regarding claim 26, Alshaer in view of Waxman discloses the limitations of claim 24, but does not disclose wherein the inference module is adapted to generate a respiratory disorders signal based on the detection module with the highest confidence factor of the output.
Both Alshaer and Waxman teach detection and prediction of sleep related disorders such as apneas and hypopneas (Col 2, lines 21-26). Waxman teaches wherein the inference module is adapted to generate a respiratory disorders signal based on the detection module with the highest confidence factor of the output (Col 13, lines 35-54: "most significant node" becomes output).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of Alshaer wherein the inference module is adapted to generate a respiratory disorders signal based on the detection module with the highest confidence factor of the output, as taught by Waxman, for purpose of providing real time tracking and indicating how and why the neural network makes decisions (Col 13, lines 36-48).
Regarding claim 27, Alshaer in view of Waxman further teaches wherein the motion sensor is an accelerometer/gyroscope or a combination of these two sensors (para 0017).
Regarding claim 28, Alshaer in view of Waxman further teaches wherein the sound signal is obtained from a microphone sensor (para 0011: "a transducer responsive to sound and/or airflow and thus operable to generate a breath-related signal" and para 0016: "the transducer is selected from the group consisting of a microphone...").

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Alshaer in view of US 2010/0240982 to Westbrook et al., hereinafter Westbrook.
Regarding claim 21, Alshaer discloses the limitations of claim 16, but does not teach wherein the wireless sensor is equipped with a vibratory signaling device.
Alshaer and Westbrook both teach a device and method of monitoring physiological signals to assess sleep (abstract). Westbrook teaches wherein the wireless sensor is equipped with a vibratory signaling device (para 0047).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the wireless sensor of Alshaer with a vibratory signaling device for purpose of generating an alert when the sensor needs to be realigned (para 0047).
Regarding claim 22, Alshaer discloses the limitations of claim 16, but does not teach wherein the wireless sensor is equipped with a reflectance-based pulse oximeter.
Alshaer and Westbrook both teach a device and method of monitoring physiological signals to assess sleep (abstract). Westbrook teaches (Fig 4) wherein the wireless sensor is equipped with a reflectance- based pulse oximeter (pulse oximeter 410).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the wireless sensor of Alshaer such that it is equipped with a reflectance-based pulse oximeter, as taught by Westbrook, for purpose of providing additional physiological data to aid in the assessment of sleep monitoring (para 0058).

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Alshaer in view of Waxman, as applied to claim 24 above, and further in view of Westbrook.
Regarding claim 29, Alshaer in view of Waxman, as previously applied, discloses the limitations of claim 24, but does not teach wherein the wireless sensor is equipped with a vibratory signaling device.
Alshaer in view of Waxman and Westbrook both teach a device and method of monitoring physiological signals to assess sleep (abstract). Westbrook teaches wherein the wireless sensor is equipped with a vibratory signaling device (para 0047).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the wireless sensor of Alshaer with a vibratory signaling device for purpose of generating an alert when the sensor needs to be realigned (para 0047).
Regarding claim 30, Alshaer in view of Waxman, as previously applied, discloses the limitations of claim 24, but does not teach wherein the wireless sensor is equipped with a reflectance-based pulse oximeter.
Alshaer in view of Waxman and Westbrook both teach a device and method of monitoring physiological signals to assess sleep (abstract). Westbrook teaches (Fig 4) wherein the wireless sensor is equipped with a reflectance-based pulse oximeter (pulse oximeter 410).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the wireless sensor of Alshaer such that it is equipped with a reflectance-based pulse oximeter, as taught by Westbrook, for purpose of providing additional physiological data to aid in the assessment of sleep monitoring (para 0058).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792